



Exhibit 10
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION


On August 22, 2016, the Board of Directors of The Boeing Company (the “Company”)
approved increases in the (a) annual cash retainer for non-employee directors
from $130,000 to $135,000, (b) annual retainer in deferred stock units for
non-employee directors from $165,000 to $180,000 and (c) Governance,
Organization and Nominating Committee chair annual retainer from $15,000 to
$20,000. Each increase will be effective January 1, 2017. The remaining
components of non-employee director compensation remain unchanged from the
amounts described in the Company's proxy statement for its 2016 annual meeting
of shareholders.


Non-Employee Director Compensation
(Effective January 1, 2017)


 
 
Annual Cash Retainer
$
135,000


Annual Retainer in Deferred Stock Units
$
180,000


Lead Director Annual Retainer
$
30,000


Audit Committee Chair Annual Retainer
$
25,000


Compensation Committee Chair Annual Retainer
$
20,000


Governance, Organization and Nominating Committee Chair Annual Retainer
$
20,000


Finance Committee Chair Annual Retainer
$
15,000


Special Programs Committee Chair Annual Retainer
$
15,000










